Motion Granted, Appeal Dismissed, and Memorandum Opinion filed March 1,
2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00341-CV

  1501 CERTIFIED ENTERTAINMENT LLC AND CARL CRAWFORD,
                         Appellants

                                        V.

        MEGAN PETE P/K/A MEGAN THEE STALLION, Appellee

                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-14018


                         MEMORANDUM OPINION

      This is an appeal from the trial court’s order denying a motion to compel
arbitration signed April 13, 2020. On February 18, 2022, appellants filed an
unopposed motion to voluntarily dismiss the appeal. See Tex. R. App. P. 42.1(a).
The motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Hassan.